Case 1:18-cv-09495-PAC Document 32-5 Filed 03/29/19 Page 1 of 2




                EXHIBITE
              Case 1:18-cv-09495-PAC Document 32-5 Filed 03/29/19 Page 2 of 2




09/11/2018


Mr. Daniel E Ocampo
New York Legal Assistance Group
7 Hanover Square
7th Floor
New York NY 10004

docampo@nylag.org

Dear Mr. Daniel E Ocampo,

This is to advise you that your administrative appeal from the action of the EOIR regarding Request No.
2018-35171 was received by the Office of Information Policy (OIP) of the U.S. Department of Justice on
09/11/2018.

OIP has the responsibility of adjudicating such appeals. In an attempt to afford each appellant equal and
impartial treatment, we have adopted a general practice of assigning appeals in the approximate order of
receipt. Your appeal has been assigned number DOJ-AP-2018-008285. Please mention this number in any
future correspondence to this Office regarding this matter. Please note that if you provide an e-mail address or
another electronic means of communication with your request or appeal, this Office may respond to your appeal
electronically even if you submitted your appeal to this Office via regular U.S. Mail.

We will notify you of the decision on your appeal as soon as we can. If you have any questions about the
status of your appeal, you may contact me at (202) 514-3642. If you have submitted your appeal through
FOIAonline, you may also obtain an update on the status of your appeal by logging into your account.

                                              Sincerely,




                                              Priscilla Jones

                                              Supervisory Administrative Specialist
